Order.
Comes now the court on its own motion and orders and directs that all the defendants, and each of them: The Indiana *682Revenue Board; Edgar D. Whitcomb, as a Member of the Indiana Revenue Board; John K. Snyder, Treasurer of the State of Indiana, and as a Member of the Indiana Revenue Board; Trudy Slaby Etherton, Auditor of the State of Indiana, and as a Member of the Indiana Revenue Board; the Indiana Department of State Revenue; James O. Mathis, as Commissioner of the Indiana Department of State Revenue; The State Board of Tax Commissioners; Joseph D. Geeslin, Jr., Carleton L. Phillippi and Durwood Strang, as Members of the State Board of Tax Commissioners of Indiana; and Richard D. Green, as Inheritance Tax Administrator, shall make a written computation of the exact amount of state inheritance taxes imposed in Marion County, Indiana, by Chapter 75, Section 36, Acts of 1931, as amended by House Enrolled Act 1818, 1967 General Assembly, which were deposited in the inheritance tax account in the state treasury between January 1, 1967, and to and including December 31,1968.
It is further ordered that said defendants, and each of them, shall file with the Clerk of the Supreme and Appellate Courts of Indiana a certified .copy of said written computation of inheritance taxes before 2:00 o’clock P.M., Eastern Standard Time, Thursday, November 20, 1969, or show by affidavit that they do not have custody or control of the records from which said computation can be made.
It is further ordered that a copy of this Order be served upon each of the defendants by the bailiff of this court.
ORDERED this 19 day of November, 1969, at Indianapolis, Indiana.
s/ John W. Pfaff
JOHN W. PFAFF, Chief Justice